Exhibit 10.43
 
 
 
 
 
 
Building Materials Holding Corporation
 
2005 Deferred Compensation Plan
 
for Directors
 
(Effective as of January 1, 2005)
 



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
Page
 
ARTICLE 1. DEFINITIONS
24
1.1
Account
24
1.2
Beneficiary
24
1.3
Cash Account
24
1.4
Change in Control
24
1.5
Code
25
1.6
Committee
25
1.7
Company
25
1.8
Company Contributions
25
1.9
Compensation
25
1.10
Disability
25
1.11
Effective Date
26
1.12
Fees
26
1.13
Hardship
26
1.14
Participant
26
1.15
Plan
26
1.16
Plan Year
26
1.17
Regulations
26
1.18
Separation from Service
26
1.19
Stock
27
1.20
Trust or Trust Agreement
27
1.21
Trust Fund
27
1.22
Trustee
27
   
ARTICLE 2. ELIGIBILITY
27
   
ARTICLE 3. DEFERRED COMPENSATION
27
3.1
Deferred Compensation
27
3.2
Vesting
29
3.3
Election of Payment Terms
29
   
ARTICLE 4. PAYMENT OF DEFERRED COMPENSATION
31
4.1
Payment upon Distribution Event
31
4.2
Withdrawal for Hardship
31
4.3
Payment upon Change in Control
31
4.4
Payment upon Disability
31
4.5
Payment upon Death
31
4.6
Designation of Beneficiary
32
4.7
Administration of Payments
32
4.8
Permitted Acceleration of Payments
32
4.9
Permitted Delay of Payments
33
   
ARTICLE 5. TRUST AND INVESTMENT
33
5.1
Accounts
33
5.2
Participants’ Rights Unsecured
33

 
 
 

--------------------------------------------------------------------------------

 
 
5.3
Trust Agreement
34
5.4
Investment of Contribution
34
5.5
Voting of Shares Held in Stock Accounts
34
   
ARTICLE 6. AMENDMENT AND TERMINATION
35
   
ARTICLE 7. ADMINISTRATION
35
7.1
Administration
35
7.2
Applying for Benefits
35
7.3
Liability of Committee; Indemnification
41
7.4
Expenses
41
   
ARTICLE 8. GENERAL AND MISCELLANEOUS
41
8.1
Rights Against the Company
41
8.2
Assignment or Transfer
42
8.3
Severability
42
8.4
Construction
42
8.5
Governing Law
42
8.6
Payment Due to Incompetence
42
8.7
Taxes
42
8.8
Insurance
42
8.9
Attorney’s Fees
43
8.10
Plan Binding on Successors and Assignees
43





Appendices
Acknowledgment
 
Distribution Election
 
Director Election of Deferral
 
Beneficiary Designation

 
 
 

--------------------------------------------------------------------------------

 
 
BUILDING MATERIALS HOLDING CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR DIRECTORS
 
Building Materials Holding Corporation, a Delaware corporation (the “Company”)
hereby establishes an unfunded plan for the purpose of providing deferred
compensation for a select group of non-employee directors and management
consultants in compliance with Section 409A of the Internal Revenue Code, as
amended (the “Code”).
 
RECITALS
 
WHEREAS, the Participants identified by the Compensation Committee of the Board
of Directors of the Company, or any other committee designated by the Board of
Directors of the Company to administer this Plan in accordance with Article 8 of
the Plan (the “Committee”), as eligible to participate in this Plan (each a
“Participant,” or collectively the “Participants”) provide services to the
Company; and
 
WHEREAS, the Company desires to adopt an unfunded deferred compensation plan and
the Participants desire the Company to pay certain deferred compensation and/or
related benefits to or for the benefit of the Participants, or a designated
Beneficiary, or both;
 
NOW, THEREFORE, the Company hereby establishes this deferred compensation plan
to take the place of the 1999 Deferred Compensation Plan for Directors with
respect to any compensation earned on or after January 1, 2005.


ARTICLE 1.  DEFINITIONS
 
1.1
Account. means the separate account(s) established under this Plan for each
Participant.  The term Account shall include the Cash Account and the Stock
Account, except where the context indicates otherwise.  The Company shall
furnish each Participant with a statement of his or her Account balances at
least annually.

 
1.2
Beneficiary. means the beneficiary designated by the Participant to receive the
Participant’s deferred compensation benefits in the event of his or her death.

 
1.3
Cash Account. means the separate account established under the Plan for each
Participant who elects to defer Fees in a form other than Stock.

 
1.4
Change in Control. means the occurrence of any of the following, limited to the
extent any such occurrence is consistent with the definition of a “change in
control event” described in Code Section 409A or related Regulations:

 

 
(a)
when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 as amended (“Exchange Act”) (other than the
Company, a Subsidiary or a Company benefit plan, including any trustee of such
plan acting as trustee) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities, where such person’s beneficial
ownership of the Company’s securities was not initiated by the Company or
approved by the Company’s Board of Directors; or

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
the occurrence of a transaction requiring shareholder approval, and involving
the sale of all or substantially all of the assets of the Company or the merger
of the Company with or into another corporation, where such merger was not
initiated by the Company and in which Company is not the surviving parent
entity; or

 

 
(c)
a change in the composition of the Board of Directors of the Company during any
12-month period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who are elected, or
nominated for election, to the Board of Directors of the Company with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

 

 
(d)
any liquidation or dissolution of the Company.

 
1.5
Code. means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to any Code section shall include any successor or comparable
provision of the Code or application Regulations.

 
1.6
Committee. means the Compensation Committee of the Board of Directors of the
Company, or any other committee designated by the Board of Directors of the
company to administer this Plan in accordance with Article 8.

 
1.7
Company. means Building Materials Holding Corporation, a Delaware Corporation,
any successor organization thereto, and any corporation or other entity that
must be aggregated with Building Materials Holding Corporation pursuant to the
Code or Regulations.

 
1.8
Company Contributions. means the Company’s discretionary contribution, if any,
pursuant to Section 3.1(b).

 
1.9
Compensation. means any and all Fees payable or Shares issuable to Participants
for services rendered.

 
1.10
Disability means—

 

 
(a)
the condition of being unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or 

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
by reason of suffering from any medically determinable physical or mental
impairment that is expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 
1.11
Effective Date. means January 1, 2005.

 
1.12
Fees. means cash amounts payable to Participants for services rendered.

 
1.13
Hardship. refers to a distribution made on account of an unforeseeable immediate
and heavy financial need of the Participant and that is necessary to satisfy
that financial need in accordance with Code Section 409A and the related
Regulations.

 

 
(a)
Amount.  The amounts distributed with respect to an emergency cannot exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

 
(b)
Circumstances.  Whether a Participant has an immediate and heavy financial need
shall be determined by the Committee based on all relevant facts and
circumstances, and shall refer to a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152(a)) of the Participant;
loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 
1.14
Participant. means any individual who is either (a) a member of the Board of
Directors who is not an employee of the Company, or (b) providing management
consultation to the Company in his or her capacity as an independent contractor.

 
1.15
Plan. means the Building Materials Holding Corporation 2005 Deferred
Compensation Plan for Directors, as amended from time to time.

 
1.16
Plan Year. means the year beginning each January 1 and ending December 31.

 
1.17
Regulations means the rules, regulations, interpretations and procedures
promulgated under the Code, as modified from time to time.

 
1.18
Separation from Service. means the termination of association of the Participant
as a director or employee of the Company eligible for participation in a
deferred compensation plan, and includes termination by way of resignation,
removal or Disability.  A Participant who is on temporary leave of absence,
whether with or without pay, shall be deemed not to have terminated
association.  “Separation from Service” shall be interpreted in accordance with
the meaning of “separation from service” or similar term under Code Section 409A
and related Regulations.

 
 
 

--------------------------------------------------------------------------------

 
 
1.19
Stock. means the Common Stock issuable by the Company to Participants for
services rendered.

 
1.20
Trust or Trust Agreement. means the Trust Agreement applicable to the Plan, as
amended from time to time, entered into between the Company and the Trustee to
carry out the provisions of the Plan.

 
1.21
Trust Fund. means the cash and other assets and/or properties held and
administered by Trustee, other than Shares, pursuant to the Trust to carry out
the provisions of the Plan.

 
1.22
Trustee. means the designated Trustee acting at any time under the Trust.

 
ARTICLE 2.  ELIGIBILITY
 
Eligibility to participate in the Plan shall be limited to the Participants of
the Company who—
 

 
(a)
are classified as non-employee directors or independent contractors, and 

 

 
(b)
have been selected by the Committee to participate in the Plan.

 
The Committee shall designate the Participants who shall be covered by this Plan
in a separate Acknowledgment (in the form provided by the Committee) for each
such Participant. Participation in the Plan shall commence as of the date such
Acknowledgment is signed by the Participant and delivered to the Company,
provided that deferral of Compensation under the Plan shall not commence until
the Participant has complied with the election procedures set forth in Section
3.3.  Nothing in the Plan or in the Acknowledgment should be construed to
require any contributions to the Plan on behalf of the Participant by the
Company.


ARTICLE 3.  DEFERRED COMPENSATION
 
3.1
Deferral Elections.

 

 
(a)
Election to Defer Compensation.  Each eligible Participant may elect to defer
annually the receipt of a portion of the Fees and/or Shares for active service
otherwise payable to him by the Company during each year or portion of a year
that the Participant shall provide services to the Company.  Any Participant’s
election to defer Compensation must satisfy the following conditions:

 
 
 

--------------------------------------------------------------------------------

 
 

 
(1)
Newly Eligible Participants.  A Participant who is elected as a director during
a Plan Year shall have 30 days from the date of such election in which to submit
the required election documents for the then-current Plan Year.  

 

 
(2)
Plan Year Elections.  Each other election must be made no later than the day
prior to the beginning of the Plan Year with respect to which the Compensation
to be deferred is otherwise payable to the Participant or such later date as may
be permitted under Code Section 409A.

 

 
(3)
Minimum and Maximum Deferrals.  The minimum dollar amount of Fees that may be
deferred per annum is $5,000.  The minimum percentage of Shares that may be
deferred per annum is 100%.

 

 
(4)
Conditions of Election.  Any deferral election must be in writing, signed by the
Participant, and delivered to the Company, together with all other documents
required, as determined by the Committee.  Each deferral election shall be
irrevocable with respect to any Compensation covered by the election, including
Compensation payable in the Plan Year in which the election suspending or
modifying the prior deferral election is delivered to the Company.  Each
election or discontinuance of an election will continue in force for each
successive year until or unless suspended or modified by the filing of a
subsequent election with the Company by the Participant in accordance with
subsection (a)(2).  The election to defer Compensation shall be in the form
provided by the Committee.

 

 
(b)
Company Contributions.  The Company shall not be obligated to make any other
contribution to the Plan on behalf of any Participant at any time.  Company may
make Company Contributions to the Plan on behalf of one or more the
Participants.  Company Contributions, if any, made to Cash Accounts of the
Participants shall be determined in the sole and absolute discretion of the
Company, and may be made without regard to whether the Participant to whose Cash
Account such contribution is credited has made, or is making, deferrals.  The
Company shall not be bound or obligated to apply any specific formula or basis
for calculating the amount of any Company Contributions, and the Company shall
have sole and absolute discretion as to the allocation of Company Contributions
among Participants’ Cash Accounts.  The use of any particular formula or basis
for making a Company Contribution in one year shall not bind or obligate the
Company to use such formula or basis in any other year.  

 

 
(c)
Accounts.  The Company shall establish on its books one or two separate Accounts
for each Participant who participates in the Plan: a Stock Account and/or a Cash
Account.  Fees deferred by a Participant shall be credited to the Stock Account
or the Cash Account as elected by the Participant at the time the Participant
elects to defer Fees.  Such election may be divided between the two Accounts in
increments of 25% of the deferred Fees covered by the election.  An election
between the Stock Account and the Cash Account shall be irrevocable as to the
deferred Fees covered by the election and no transfers between the Stock Account
and the Cash Account shall be permitted.  No special fund shall be established
nor shall any notes or securities be issued by the Company with respect to a
Participant’s Accounts.

 
 
 

--------------------------------------------------------------------------------

 
The Company shall withhold the amount or percentage of Compensation specified to
be deferred in equal amounts at the time or times such Compensation is or
otherwise would be paid to the Participant.  The amount or percentage of Fees or
Shares that a Participant elects to defer will remain constant for the Plan Year
of the election and shall not be subject to change during the Plan Year.
 

 
(1)
Fees.  The credit for deferred Fees shall be entered on the Company’s books of
account each quarter at the time that Fees are paid to other the Participants
who do not elect to defer the payment of such Fees.  

 

 
(2)
Shares.  The number of Shares deferred by a Participant shall be credited to the
Stock Account, including fractional shares.  The credit for deferred Shares
shall be entered on the Company’s books of account as soon as practicable after
the Company’s annual shareholders’ meeting of the year subject to the
deferral.  With respect to Fees deferred to a Participant’s Stock Account, the
Stock Account shall be credited with a number of shares equal to the deferred
Fees divided by the fair market value of the shares.  Dividends payable on
Shares may be used to purchase additional Shares, as determined in the sole
discretion of the Trustee.

 
3.2
Vesting.  All deferrals elected by the Participant from Fees or Shares shall be
fully vested at all times.  Notwithstanding any provision of the Plan to the
contrary, Company Contributions, if any, may be subject to a substantial risk of
forfeiture in accordance with the terms of a vesting schedule, which may be
selected by the Company in its sole and absolute discretion.

 
3.3
Election of Payment Terms.

 

 
(a)
Initial Election - Time of Distribution.  By the later of December 31, 2005 and
the date that is 30 days after becoming eligible for the Plan, each Participant
will submit an election of the time of distribution applicable to the entirety
of the Participant’s Accounts.  Participants may choose among the following
times for distribution in accordance with the form provided by the Committee:

 

 
(1)
upon the Participant’s reaching a specified age,

 
 
 

--------------------------------------------------------------------------------

 
 

 
(2)
upon the beginning of the Plan Year following the passage of a specified number
of years,

 

 
(3)
upon the Participant’s Separation from Service with the Company, 

 

 
(4)
upon the earliest to occur of—

 

 
(A)
the Participant’s reaching a specified age,

 

 
(B)
the beginning of the Plan Year following the passage of a specified number of
years, and

 

 
(C)
the Participant’s Separation from Service with the Company,

 

 
(5)
upon the later to occur of—

 

 
(A)
the Participant’s reaching a specified age,

 

 
(B)
the beginning of the Plan Year following the passage of a specified number of
years, and

 

 
(C)
the Participant’s Separation from Service.

 

 
(b)
Initial Election - Method of Distribution.  By the later of December 31, 2005
and the date that is 30 days after becoming eligible for the Plan, each
Participant (or Beneficiary) will submit an election of the method of
distribution applicable to the Participant’s entire Account.  Participants may
choose among the following methods of distribution in accordance with the form
provided by the Committee:

 

 
(1)
a single lump sum payment, or

 

 
(2)
monthly installments over a designated period of 5 or 10 years, which shall be
treated as a single payment for election purposes.

 
In the event the Participant fails properly to designate the method of
distribution, subject to a subsequent election made under subsection (c), such
amounts shall be payable in the form of a lump sum.



 
(c)
Subsequent Elections to Change Timing or Method of Distribution.  A Participant
may not accelerate the time or schedule of any payment under the Plan, except as
provided in Regulations.  Any change to an election regarding the timing or
method of distribution must satisfy the following conditions:

 

 
(1)
the subsequent election to delay a payment must be made no later than 12 months
prior to the date of the first scheduled payment; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(2)
the first payment must be deferred for a period of at least 5 years from the
date the payment would otherwise have been made.

 
If such subsequent election does not satisfy the conditions specified in this
subsection, the prior election shall be used to determine the timing and form of
payment.  The last effective election accepted and acknowledged by the Committee
shall govern the payment of the Participant’s Account.  Elections under this
subsection will not affect the timing of distributions made on account of
Disability, death or Hardship except as provided in Article 4.


ARTICLE 4.  PAYMENT OF DEFERRED COMPENSATION
 
4.1
Payment upon Distribution Event.  Except as otherwise provided in this article,
a Participant will be entitled to receive all amounts credited to the
Participant’s Accounts in accordance with the terms of his or her elections
under Article 3.

 
4.2
Withdrawal for Hardship.  A Participant may apply for distributions from his or
her Accounts to the extent that the Participant demonstrates to the reasonable
satisfaction of the Committee that he or she needs the funds due to
Hardship.  Any Participant receiving a distribution on account of Hardship shall
be ineligible to defer any additional compensation under the Plan until the
first day of the Plan Year following the second anniversary of the date of the
distribution. In addition, a new election of deferral must be submitted to the
Company as a condition of participation in the Plan.

 
4.3
Payment upon Change in Control. Notwithstanding any other provisions of this
Plan, the aggregate balances credited to and held in the Participants’ Accounts
shall be distributed to the Participants in a lump sum within 30 days of a
Change in Control.

 
4.4
Payment upon Disability.  Upon a Participant’s Disability, as determined by the
Committee in its sole discretion, prior to the date when payment of his or her
Accounts would otherwise commence under Article 3, the Participant will be
entitled to receive all amounts credited to the Accounts as of the date of
Disability according to the method of payment elected by the Participant.

 
4.5
Payment upon Death.  Upon a Participant’s Separation from Service by reason of
death, prior to the date when payment of his or her Accounts would otherwise
commence under Article 3, the Participant’s Beneficiary will be entitled to
receive all amounts credited to the Accounts of the Participant as of the date
of death according to the method of payment elected by the Participant, or to
the extent permissible under Code Section 409A, according to the method of
payment elected by the Beneficiary.  Upon the death of the Participant following
the commencement of distribution, but prior to complete distribution of the
entire balance of the Participant’s Accounts, the balance of the Participant’s
Accounts on the date of death shall continue to be paid in the elected form of
payment to the Participant’s Beneficiary.

 
 
 

--------------------------------------------------------------------------------

 
 
4.6
Designation of Beneficiary.  The Participant may designate a Beneficiary or
Beneficiaries to receive any amount due hereunder by the Participant by written
notice thereof to the Company at any time prior to his or her death and may
revoke or change the Beneficiary so designated without the Beneficiary’s consent
by written notice delivered to Company at any time and from time to time prior
to the Participant’s death.  If the Participant is married and a resident of a
community property state, one half of any amount due under the Plan which is the
result of an amount contributed to the Plan during the Participant’s marriage is
the community property of the Participant’s spouse and the Participant may
designate a Beneficiary or Beneficiaries to receive only the Participant’s
one-half interest. If the Participant shall have failed to designate a
Beneficiary, or if no such Beneficiary shall survive him, then such amount shall
be paid to his or her estate. Designations of Beneficiaries shall be in the form
provided by the Committee.

 
4.7
Administration of Payments. Distribution of the lump sum or the first
installment shall be made or commence within 90 days following the date of the
distribution event, but in no event later than the end of the 2½ month period
following the Plan Year in which occurs the distribution event.  Subsequent
installments, if any, shall be made on the first day of each month following the
first installment as determined by Company.  The amount of each installment
shall be calculated by dividing the Cash Account balance or the number of Shares
in the Stock Account as of the date of the distribution by the number of
installments remaining pursuant to the Participant’s distribution
election.  Each such installment, if any, shall take into account earnings
credited to the balance of the Account remaining unpaid.  Benefits payable to a
Participant from a Stock Account shall only be paid to the Participant as a
distribution of Common Stock plus cash for fractional shares.  Benefits payable
to a Participant from a Cash Account shall only be paid to the Participant in
cash.

 
4.8
Permitted Acceleration of Payments.  To the extent permitted by Code Section
409A and related Regulations, the Company may, in the sole discretion of the
Committee, commence distribution to Participant, Participant’s Beneficiary or
other appropriate payee the portion of Participant’s vested Plan Benefit
authorized for distribution in accordance with Code Section 409A and related
Regulations, including the following:

 

 
(a)
amounts payable to an individual other than the Participant under a domestic
relations order approved by the Committee in its sole discretion;

 

 
(b)
de minimis cashout payments that result in the termination of the entirety of a
Participant’s interest in the Plan, if the payment is made on or before the
later of December 31 of the Plan Year in which occurs the Participant’s
Separation from Service or the date 2½ months after the Participant’s Separation
from Service and the payment is not greater than $10,000;

 

 
(c)
payment to Participant to pay the Federal Insurance Contributions Act tax
imposed under Code Section 3101 and 3121(v)(2) on Eligible Compensation deferred
under the Plan, grossed up as permitted under applicable Regulations; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
payment to Participant in the event the Plan with respect to that Participant
fails to meet the requirements of Code Section 409A and related Regulations in
an amount not to exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Code Section 409A and the
related Regulations.

 
4.9
Permitted Delay of Payments.  To the extent permitted by Code Section 409A and
related Regulations, the Company shall delay distribution to Participant,
Participant’s Beneficiary or other appropriate payee the portion of
Participant’s vested Plan Benefit authorized for distribution to the extent—

 

 
(a)
that the Committee reasonably anticipates that the Company’s deduction with
respect to such payment otherwise would be limited or eliminated by application
of Code Section 162(m);

 

 
(b)
that the Committee reasonably anticipates that the making of the payment will
violate a term of a loan agreement or other similar contract to which the
Company is a party, and such violation will cause material harm to the Company;

 

 
(c)
that the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law;

 

 
(d)
upon such other events and conditions as may be permitted under the Code and
Regulations;

 
provided that the payment shall be made at the earliest date at which the
Committee reasonably anticipates that the applicable circumstance specified
above is of no further force or effect.


ARTICLE 5.  TRUST AND INVESTMENT
 
5.1
Accounts.  The Company shall establish separate Accounts for each Participant
who participates in the Plan.  No special fund shall be established nor shall
any notes or securities be issued by the Company with respect to a Participant’s
Accounts.

 
5.2
Participants’ Rights Unsecured. The right of the Participant or his or her
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Participant nor his
or her Beneficiary shall have any rights in or against any amount credited to
his or her Cash Account or Stock Account or any other specific assets of the
Company, except as otherwise provided in the Trust.  Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Plan and the Company or any other person.  

 
 
 

--------------------------------------------------------------------------------

 
 
5.3
Trust Agreement. The Company may establish the Trust for the purpose of
retaining assets set aside by the Company pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Plan.  Any
benefits not paid from the Trust shall be paid solely from the Company’s general
funds, and any benefits paid from the Trust shall be credited against and
reduced by a corresponding amount the Company’s liability to the Participants
under the Plan.  No special or separate fund, other than the Trust Agreement,
shall be established and no other segregation of assets shall be made to assure
the payment of any benefits hereunder.  All Trust Funds shall be subject to the
claims of general creditors of the Company in the event the Company is insolvent
(as that term is defined in the Trust Agreement).  The obligations of the
Company to pay benefits under the Plan constitute an unfunded, unsecured promise
to pay and Participants shall have no greater rights than general creditors of
the Company.  Trust assets shall not, at any time, be located outside of the
United States or be transferred outside of the United States, whether or not
such assets are available to satisfy claims of general creditors.

 
5.4
Investment of Contribution.

 

 
(a)
The investment options available to each Participant shall be determined by the
Company and set forth in a separate written document, a copy of which shall be
attached hereto and by this reference is incorporated herein.  Each Participant
shall have the right to direct the Trustee as to the investment of his or her
Cash Account in accordance with policies and procedures implemented by the
Trustee.  The Company shall not be liable for any investment decision made by
any Participant while the funds attributable to the Participant’s Accounts are
held by the Trustee.

 

 
(b)
Cash Accounts shall be credited with the actual financial performance or
earnings generated by such investments directed by the Participant and made by
the Trustee, until the Cash Account has been fully distributed to the
Participant or to the Participant’s Beneficiary.  Stock Accounts shall only be
credited with any dividends or other distributions received in respect of the
Shares.  

 

 
(c)
Notwithstanding any provision of the Plan to the contrary, the Committee or the
Trustee may determine not to take into account the Participant’s designated
investments and may invest the Participant’s Account in any other manner as the
Committee or the Trustee shall determine.

 
5.5
Voting of Shares Held in Stock Accounts.  At the time of mailing of notice of
each annual or special stockholders’ meeting of the Company, the Company shall
send a copy of the notice and all proxy solicitation materials to each
Participant who has Shares held in a Stock Account, together with a voting
direction form for return to the proxy holder or its designee.  The Participant
shall have the right to direct the proxy holder as to the manner in which the
proxy holder is to vote the Shares credited to the Participant’s Stock
Account.  The Trustee, in its sole discretion, shall have the right to vote
shares for which it has received no directions from the Participant.  With
respect to all rights other than the right to vote, the Company shall follow the
directions of the Committee.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6.  AMENDMENT AND TERMINATION
 
The Committee shall have the right to amend the Plan at any time and from time
to time, including a retroactive amendment.  Any such amendment shall become
effective upon the date stated therein, and shall be binding on all
Participants, except as otherwise provided in such amendment; provided, however,
that said amendment shall not affect adversely benefits payable to an affected
Participant without the Participant’s written approval.


ARTICLE 7.  ADMINISTRATION
 
7.1
Administration.  The Committee shall administer and interpret the Plan in
accordance with the provisions of the Plan and the Trust Agreement.  Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
the Plan.  To the extent required to avoid penalties under section 409A of the
Internal Revenue Code, the Committee intends to interpret and operate the Plan
in all respects in compliance with Code Section 409A and related Regulations.

 
7.2
Applying for Benefits.  The following claims procedures are generally applicable
to claims filed under the Plan.  To the extent required by law and to the extent
the Administrator is ruling on a claim for benefits on account of a disability,
the Plan will follow, with respect to that claim, claims procedures required by
law for plans providing disability benefits.

 

 
(a)
General Procedures.  Subject to the provisions of subsection (b), the following
procedures shall apply in the determination of claims under the Plan.

 

 
(1)
Filing a Claim.  All applications and claims for benefits shall be filed in
writing by the Participant, his or her Beneficiary, or the authorized
representative of the claimant, by completing the procedures required by the
Committee.  The procedures shall be reasonable and may include the completion of
forms and the submission of documents and additional information.

 

 
(2)
Review of Claim.  The Committee shall review all applications and claims for
benefits and shall decide whether to approve or deny the claim in whole or in
part.  If a claim is denied in whole or in part, the Committee shall provide
written notice of denial to the claimant within a reasonable period of time no
later than 90 days after the Committee receives the claim, unless special
circumstances require an extension of time for processing the claim.  If an
extension is required, the Committee shall notify the claimant in writing
(including by electronic media) by the end of the initial 90-day period and
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render a decision on the claim.  The extension
shall not exceed an additional 90 days.  The notice of denial shall be written
(including in electronic media) in a manner calculated to be understood by the
claimant and shall include the following:

 
 
 

--------------------------------------------------------------------------------

 
 

 
(A)
specific reasons for the denial;

 

 
(B)
specific references to pertinent Plan provisions;

 

 
(C)
description of any additional material or information necessary for the claimant
to perfect his or her claim and an explanation of why such material or
information is necessary; and

 

 
(D)
appropriate information as to the steps the claimant should take if he or she
wishes to submit the denied claim for review, including any applicable time
limits.

 

 
(3)
Appealing a Claims Denial.  If the claimant wishes a review of the denied claim,
he or she shall notify the Committee in writing within 60 days of the claimant’s
receipt of notification of the denied claim.  The claimant or the claimant’s
representative may review pertinent Plan documents and may submit issues or
comments to the Committee in writing.  The claimant or the claimant’s
representative may provide the Committee with a written statement of the
claimant’s position and with written materials in support of his or her
position, including documents, records and other information relating to the
claim.  The claimant or the claimant’s representative may have, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim.  A document, record or other
information shall be considered relevant to the claim if such document, record
or other information (A) was relied upon in making the benefit determination,
(B) was submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination, or (C)
demonstrates compliance with the administrative processes and safeguards
designed to ensure and verify that benefit claim determinations are made in
accordance with the Plan and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(4)
Review of Appeal.  The Committee shall forward all requests for review of a
denied claim together with all associated documents to the Chairman of the
Committee promptly after receipt.  The Committee shall make its decision on
review solely on the basis of the written record, including documents and
written materials submitted by the claimant and/or the claimant’s
representative.  The Committee shall make a decision on review within a
reasonable period of time, not later than 60 days after the Committee receives
the claimant’s written request for review unless special circumstances require
additional time for review of the claim.  If the Committee needs an extension of
time to review the claim, it shall notify the claimant in writing before the end
of the initial 60-day period, and shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the determination on review.  The extension shall not be longer than an
additional 60 days.  The decision on review will be written in a manner
calculated to be understood by the claimant.  If the claim is denied, the
written noticed shall include specific reasons for the decision as well as
specific references to pertinent Plan provisions on which the decision is based
and a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, with “relevant”
defined as provided in the previous subsection.  

 

 
(b)
Determination of Disability.  To the extent the Committee is determining a
claims for benefits under the Plan on account of disability, the following
procedures shall apply.

 

 
(1)
Notice of Denial.  If any person claiming benefits under the Plan on account of
disability is denied such benefits by the Committee, no later than 45 days after
receipt of the claim by the Committee (or within 75 days if special
circumstances require an extension and if written (including electronic) notice
of such extension and circumstances is given to such person within the initial
45-day period), he or she shall be furnished with written notification from the
Committee stating the following: The notice of denial shall be written
(including in electronic media) in a manner calculated to be understood by the
claimant and shall include the following:

 

 
(A)
specific reasons for the denial;

 

 
(B)
specific references to pertinent Plan provisions on which the adverse
determination is based;

 

 
(C)
description of the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(D)
if an internal rule, guideline, protocol or other similar criterion (a
“Guideline”) was relied upon in making the adverse determination, either (A) a
copy of the Guideline, or (B) a statement that such Guideline was relied upon in
making the adverse determination and a statement that a copy of such Guideline
will be provided free of charge to the claimant upon request; and

 

 
(E)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 
In the case of any extension, the notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim, and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.
 
In the event that a period of time is extended due to a claimant’s failure to
submit necessary information, the period for making the benefit determination
shall be tolled from the date on which the notification of the extension is sent
to the claimant until the date on which the claimant responds to the request for
additional information.
 

 
(2)
Appeal Process.  A claimant shall have 180 days following receipt of a
notification of an adverse benefit determination within which to appeal the
determination.  A claimant shall be entitled to submit on appeal written
comments, documents, records and other information relating to the
claim.  During the time the claimant has for filing an appeal, the claimant
shall be provided, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the
claim.  The Committee shall forward all requests for review of a denied claim
together with all associated documents to the Chair of the Committee promptly
after receipt.  The Committee’s review of the claim shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The review shall not give
deference to the initial adverse benefit determination.  If the initial benefit
determination was, in whole or in part, based on medical judgment (including
determinations with regard to whether a particular treatment, drug or other item
is experimental, investigational, or not medically necessary or appropriate), in
deciding the appeal the Committee shall consult with a health care professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment.  Such professional shall be an individual who is neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.  If the Plan obtained advice from any medical or vocational experts
in making the initial benefit determination, the Committee shall identify such
experts to the claimant, regardless of whether the advice was relied upon in
making the initial benefit determination.

 
 
 

--------------------------------------------------------------------------------

 
The Committee shall notify the claimant of the benefit determination on review
within a reasonable period of time, not to exceed 45 days after receipt by the
Plan of the claimant’s request for review, unless the Committee determines that
special circumstances (such as the need to hold a hearing, if the Plan’s
procedures provide for a hearing) require an extension of time for processing
the claim.  If the Committee determines that an extension of time for processing
is required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 45-day period.  In no event shall such
extension exceed a period of 45 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review.
 
Notwithstanding the previous paragraph, if the Committee holds regularly
scheduled meetings at least quarterly, the Committee shall instead make a
benefit determination no later than the date of such meeting that immediately
follows the Plan’s receipt of a request for review, unless the request for
review is filed within 30 days preceding the date of such meeting.  In such
case, a benefit determination may be made by no later than the date of the
second meeting following the Plan’s receipt of the request for review.  If
special circumstances (such as the need to hold a hearing, if the Plan’s
procedures provide for a hearing) require a further extension of time for
processing, a benefit determination shall be rendered not later than the third
meeting of the Committee following the Plan’s receipt of the request for
review.  If such an extension of time for review is required because of special
circumstances, the Committee shall provide the claimant with written notice of
the extension, describing the special circumstances and the date as of which the
benefit determination will be made, prior to the commencement of the extension.
The Committee shall notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.
 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is filed in accordance with the
reasonable procedures of the Plan, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing.  In
the event that a period of time is extended due to a claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.
 
 

--------------------------------------------------------------------------------

 
 

 
(3)
Notification of Benefit Determination on Review.  The Committee shall provide
the claimant with written notification of the Plan’s benefit determination on
review.  If on review the initial denial of benefits is affirmed, the
notification shall set forth, in a manner calculated to be understood by the
claimant, the following:

 

 
(A)
specific reason for the adverse determination;

 

 
(B)
specific references to pertinent Plan provisions on which the adverse
determination is based;

 

 
(C)
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

 

 
(D)
statement describing the Plan’s voluntary appeal procedures, if any, and
describing the claimant’s right to obtain the information about such procedures,
and a statement of the claimant’s right to bring an action under ERISA Section
502(a);

 

 
(E)
if a Guideline was relied upon in making the adverse determination, either (A) a
copy of the Guideline, or (B) a statement that such Guideline was relied upon in
making the adverse determination and a statement that a copy of such Guideline
will be provided free of charge to the claimant upon request;

 

 
(F)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

 
(G)
the following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation.  One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
The Committee shall have full discretionary authority to consider claims filed
under the Plan and to determine eligibility, status and rights of all
individuals under the Plan and to construe any and all terms of the Plan.

 

 
(d)
Following the approval of a claim for benefits under the Plan, pursuant to the
claims procedure set forth in this section, the Committee shall have the
authority to construe and administer the Plan in a manner that is consistent
with the payment of benefits in accordance with the approved claim.

 
7.3
Liability of Committee; Indemnification.  To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan unless
attributable to his or her own bad faith or willful misconduct.  The Committee
may employ legal counsel, consultants, actuaries and agents as they may deem
desirable in the administration of the Plan and may rely on the opinion of such
counsel or the computations of such consultant or other agent.  The Committee
shall provide for the keeping of detailed written minutes of its actions
hereunder, which shall be reviewed by the legal counsel or the consultant
engaged by the Committee prior to their finalization.

 
7.4
Expenses.  The costs of the establishment of the Plan and the adoption of the
Plan by the Company, including but not limited to legal and accounting fees,
shall be borne by the Company.  The expenses of administering the Plan shall be
borne by the Trust; provided, however, that the Company shall bear, and shall
not be reimbursed by, the Trust for any tax liability of the Company associated
with the investment of assets by the Trust.  All taxes associated with
participation in the Plan, including any tax liability under Code Section 409A,
shall be the borne by the Participant.

 
ARTICLE 8.  GENERAL AND MISCELLANEOUS
 
8.1
Rights Against the Company. Except as expressly provided by the Plan, the
establishment of the Plan shall not be construed as giving to any Participant or
to any person whomsoever, any legal, equitable or other rights against the
Company, or against its officers, directors, agents or shareholders, or as
giving to any Participant or Beneficiary any equity or other interest in the
assets, business or shares of Company stock or giving any Participant the right
to continue rendering services to or for the benefit of the Company. Neither the
Plan nor any action taken hereunder shall be construed as giving to any
Participant the right to continue rendering services to or for the benefit of
the Company or as affecting the right of the Company to dismiss any
Participant.  Any benefit payable under the Plan shall not be deemed salary or
other compensation for the purpose of computing benefits under any Participant
benefit plan or other arrangement of the Company for the benefit of its
Participants.

 
 
 

--------------------------------------------------------------------------------

 
 
8.2
Assignment or Transfer. No right, title or interest of any kind in the Plan
shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.

 
8.3
Severability. If any provision of the Plan shall be declared illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions of the Plan but shall be fully severable, and this Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.

 
8.4
Construction. The article and section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan.  Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.  When used herein, the masculine gender includes the feminine
gender.

 
8.5
Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Delaware unless superseded by federal
law, which shall govern correspondingly.

 
8.6
Payment Due to Incompetence. If the Committee receives evidence that a
Participant or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
trust which has been legally appointed by the courts or to any other person
determined by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Company may deem proper.  Any such payment shall be in complete discharge of
the Company’s obligations under the Plan.

 
8.7
Taxes. The Company may withhold from any benefits payable under this Plan, all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 
8.8
Insurance.  In the event that any Participant elects, in his or her discretion,
to independently purchase an insurance policy covering the inability of the Plan
or the Trust to make any payments to which Participant is entitled under the
Plan or the Trust, the Company shall use its best efforts to facilitate the
payment by Participant of any applicable excise taxes which become due as the
result of the payment of premiums under such policy.  Nothing contained herein
shall be construed as an endorsement by the Company of the purchase of such a
policy or a recommendation by the Company that the purchase of such a policy is
necessary or desirable as the result of Participant’s participation in the
Plan.  In the event that such insurance would result in adverse tax consequences
to the Participant, the Participant shall terminate such insurance.

 
 
 

--------------------------------------------------------------------------------

 
 
8.9
Attorney’s Fees. The Company shall pay the reasonable attorney’s fees incurred
by any Participant in an action brought against the Company to enforce the
Participant’s rights under the Plan, provided that such fees shall only be
payable in the event that the Participant prevails in such action.

 
8.10
Plan Binding on Successors and Assignees. The Plan shall be binding upon and
inure to the benefit of the Company and its successor and assigns and the
Participant and the Participant’s designee and estate.

 


 
 

--------------------------------------------------------------------------------

 


 
Acknowledgment
The undersigned Participant hereby acknowledges that the Company has selected
him or her as a participant in the Building Materials Holding Corporation 2005
Deferred Compensation Plan for Directors, as amended from time to time, subject
to all terms and conditions of the Plan, a copy of which has been received,
read, and understood by the Participant in conjunction with executing this
Acknowledgment.  The Participant acknowledges that he or she has had
satisfactory opportunity to ask questions regarding his or her participation in
the Plan and has received satisfactory answers to any questions asked.  The
Participant also acknowledges that he or she has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of participation in the Plan.  The Participant understands that
his or her participation in the Plan shall not begin until this Acknowledgment
has been signed by the Participant and returned to the Company.
 


Building Materials Holding Corporation
Participant
   
By: ________________________________
Signature: ________________________________
   
Title: _______________________________ 
Name: ___________________________________
   
Date: ______________________________
Date: ____________________________________

 
 


 
 

--------------------------------------------------------------------------------

 


 
Distribution Election
Pursuant to Section 3.3 of the Building Materials Holding Corporation 2005
Deferred Compensation Plan for Directors, as amended from time to time (the
“Plan”), I hereby elect to have all amounts credited to my Account during the
period of my participation in the Plan, together with any interest or other
earnings credited thereon, distributed to me on the terms elected below:


Timing of Payment.  I elect to have any distributions of money covered by this
election paid to me:
 
______ upon reaching age ___________
 
______ upon the passage of _____ years
 
______ upon my Separation from Service with the Company
 
______ upon the earliest of the above to occur
 
______ upon the latest of the above to occur


Method of Payment.  I elect to have any distributions of money covered by this
election paid to me:
 
______ Lump sum payment
 
______ Installments for 60 months
 
______ Installments for 120 months
 
Each monthly installment to be paid under an annuity arrangement will be
determined as of each installment date by dividing the entire amount in my
Account (including interest and other earnings) by the number of installments
then remaining to be paid.
Notwithstanding the above election, I elect to have distribution of my Stock
Account paid to me in:
 
______ Lump sum payment
 
______ Installments of stock certificates annually for a period of up to 5 years


This election shall take effect for amounts deferred by me with respect to the
Plan Year beginning January 1, 20__.  The distribution of amounts from my
Account pursuant to this election is subject to all of the terms and conditions
of the Building Materials Holding Corporation 2005 Deferred Compensation Plan
for Directors, a copy of which I have been given by the Employer, and which I
have read and understood. 
 
Participant
 


Signature: _____________________________________
 
Date: _________________________
           
Name: ________________________________________
   



 
 

--------------------------------------------------------------------------------

 


Director Election of Deferral
 
I understand that, under Section 3.1 of the Building Materials Holding
Corporation 2005 Deferred Compensation Plan for Directors (the “Plan”), the
minimum annual deferral amount is $5,000 of Compensation for the Plan Year in
question.  I elect, pursuant to Section 3.1 of the Plan, to make the following
deferral(s) with respect to Compensation earned during the Plan Year beginning
January 1, 20___ and ending December 31, 20___:




$_________________
 
Quarterly as director fee’s are paid (minimum annual = $5,000)



YES_____ / NO_____
 
Annual director Stock grant





This election shall take effect for the Plan Year beginning January 1, 20__.  It
may be terminated or modified by me only with written notice.  The election
shall remain in effect for each successive Plan Year until a termination,
modification or subsequent election is submitted.  The deferral of Compensation
hereby elected is subject to all of the terms and conditions of the Plan and of
the Building Materials Holding Corporation 2005 Deferred Compensation Plan for
Directors, a copy of which I have been given by the Company, and which I have
read and understood.
 
Participant
 
 
Signature: _____________________________________
 
Date: _________________________
           
Name: ________________________________________
   



 
 

--------------------------------------------------------------------------------

 


Beneficiary Designation
 
In the event I should die prior to the receipt of all money accrued to my credit
under this election, I elect to have the balance paid to the following named
individual(s) in the following percentages(s) (Complete A if you are a resident
of a community property state.  Complete B if the state in which you reside is
not a community property state.):


A.
50%
 
[Spouse]
                             
______%
  _________________________________________________________________            
       
______%
  _________________________________________________________________            
       
______%
  _________________________________________________________________            
     
B.
______%
  _________________________________________________________________            
       
______%
  _________________________________________________________________            
       
______%
  _________________________________________________________________            
       
______%
  _________________________________________________________________



Participant
 
 
Signature: _____________________________________
 
Date: _________________________
           
Name: ________________________________________
   



To be completed only if any above named beneficiary is not my spouse:
I, as the spouse of
_________________________________________________________________________________
_________________________________, do hereby consent to designation of any
beneficiary that might in any way impair my rights under applicable state law,
including but not limited to, laws relating to Community Property, Wills,
Trusts, and Intestacy.
 
Spouse
 
 
Signature: _____________________________________
 
Date: ____________________
           
Name: ________________________________________
   

 
 
 

--------------------------------------------------------------------------------

 
 